Citation Nr: 1430296	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  14-05 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicides.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy, left lower extremity, to include as secondary to exposure to herbicides.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy, right lower extremity, to include as secondary to exposure to herbicides.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disease, also claimed as coronary artery disease, to include as secondary to diabetes mellitus, to include as secondary to exposure to herbicides.

5.  Entitlement to service connection for bilateral cataracts, to include as secondary to exposure to herbicides.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to exposure to herbicides.

7.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides.

8.  Entitlement to service connection for cerebral vascular accidents, to include as secondary to exposure to herbicides.

9.  Entitlement to service connection for peripheral neuropathy, left upper extremity, to include as secondary to exposure to herbicides.

10.  Entitlement to service connection for peripheral neuropathy, right upper extremity, to include as secondary to exposure to herbicides.

11.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1956 to October 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection for diabetes mellitus, heart disease / coronary artery disease, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity were denied by a January 2004 rating decision; the appellant was notified of the decision and did not file a notice of disagreement nor submit new and material evidence within the following one year.

2.  The Veteran's petition to reopen the claim of entitlement to service connection for diabetes mellitus was denied by an August 2005 RO rating decision; the appellant was notified of the decision and did not file a notice of disagreement nor submit new and material evidence within the following one year.

3.  In October 2011, the Veteran submitted a written statement accepted by the RO as a request to reopen his claims of entitlement to service connection for diabetes mellitus, heart disease / coronary artery disease, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity.

4.  All of the evidence submitted since the January 2004 RO rating decision pertaining to the lower extremity peripheral neuropathy or the heart disease issues is either cumulative and redundant or does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for lower extremity peripheral neuropathy or heart disease.

5.  All of the evidence submitted since the August 2005 RO rating decision pertaining to the diabetes issue is either cumulative and redundant or does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes.

6.  The Veteran's only period of active duty U.S. military service was from July 1956 to October 1957; the Veteran's only alleged presence in Vietnam or exposure to tactical herbicides took place in 1968 during Merchant Marine service.

7.  The Veteran is not shown to have served in the Republic of Vietnam during his active service, and is not otherwise shown to have been exposed to herbicide agents during qualifying military service.

8.  Cataracts of either eye were not manifested during the Veteran's active duty service or for many years thereafter, nor is such disability otherwise related to the Veteran's active duty service.

9.  Erectile dysfunction was not manifested during the Veteran's active duty service or for many years thereafter, nor is such disability otherwise related to the Veteran's active duty service.

10.  Hypertension was not manifested during the Veteran's active duty service or for many years thereafter, nor is such disability otherwise related to the Veteran's active duty service.

11.  A cerebral vascular accident was not manifested during the Veteran's active duty service or for many years thereafter, nor is such disability otherwise related to the Veteran's active duty service.

12.  Peripheral neuropathy of the left upper extremity was not manifested during the Veteran's active duty service or for many years thereafter, nor is such disability otherwise related to the Veteran's active duty service.

13.  Peripheral neuropathy of the right upper extremity was not manifested during the Veteran's active duty service or for many years thereafter, nor is such disability otherwise related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The January 2004 RO rating decision which denied entitlement to service connection for diabetes mellitus, heart disease / coronary artery disease, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302 (2013).

2. The August 2005 RO rating decision which denied entitlement to service connection for diabetes is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302 (2013).

3.  New and material evidence has not been received since the January 2004 denial to reopen the appellant's claims of entitlement to service connection for heart disease / coronary artery disease, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity, and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  New and material evidence has not been received since the August 2005 denial to reopen the appellant's claim of entitlement to service connection for diabetes mellitus, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The Veteran's alleged presence in Vietnam and exposure to herbicide agents in 1968 during American Merchant Marine service did not take place during active duty U.S. military service; the Veteran's Merchant Marine service in 1968 was not active duty U.S. military service for VA disability benefit purposes.  38 U.S.C.A. § 101(21),(22),(23), and (24) (West 2002); 38 C.F.R. §§ 3.6 and 3.7, including 3.7(x)(14), (15) (2013).

6.  Bilateral cataracts were not incurred in or aggravated by the Veteran's active duty service, nor may such be presumed to be incurred in such service.  Neither have bilateral cataracts been caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

7.  Erectile dysfunction was not incurred in or aggravated by the Veteran's active duty service, nor may such be presumed to be incurred in such service.  Neither has erectile dysfunction been caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

8.  Hypertension was not incurred in or aggravated by the Veteran's active duty service, nor may such be presumed to be incurred in such service.  Neither has hypertension been caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

9.  Cerebral vascular accidents were not incurred in or aggravated by the Veteran's active duty service, nor may such be presumed to be incurred in such service.  Neither have cerebral vascular accidents been caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

10.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by the Veteran's active duty service, nor may such be presumed to be incurred in such service.  Neither has peripheral neuropathy of the left upper extremity been caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

11.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by the Veteran's active duty service, nor may such be presumed to be incurred in such service.  Neither has peripheral neuropathy of the right upper extremity been caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was provided notice in accordance with VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  Letters sent in August 2012, October 2012 (two letters, one focused upon the diabetes issue and another focused upon the heart disease / coronary artery disease issue), and April 2013 (pertaining to Agent Orange / herbicide contentions) explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  They collectively provided notice compliant with Kent and also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are unavailable and were presumably destroyed by a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  This fact has been reported to VA by the NPRC multiple times in connection with current and past claim adjudications.  In April and May 2013, the NPRC certified that the "record is fire related," that the "information requested cannot be reconstructed," and "there is no separation document on file."  Therefore, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  A May 2013 RO memorandum presents a Formal Finding on the Unavailability of Service Records documenting that all available avenues of pursuing the missing records have been exhausted, including notifying the Veteran and appropriately soliciting from him any information that may reveal alternative sources of those records.  In September 2012 the Veteran notified the RO that "I was never treated in service for these conditions."  In April 2013, the Veteran notified the RO that "I do not have copies of my service treatment records."

The Board emphasizes that the Veteran's contentions have been consistent throughout each of his attempts to advance the service connection claims on appeal: he does not allege that any claimed disability manifested during any period of actual or alleged active duty military service.  Instead, he claims entitlement to service connection on the basis of alleged exposure to tactical herbicides during a period of Merchant Marine service in 1968 and not during his recognized active duty service from 1956 to 1957.  The record contains the Veteran's DD Form 214 pertaining to the recognized service from 1956 to 1957, and the Veteran has submitted documentation of his 1960s Merchant Marine service.  The controversy in this case does not involve the facts or events of service presented by the Veteran's account, but rather simply the legal question of whether his Merchant Marine service in 1968 may be recognized as active duty U.S. military service for the purpose of establishing entitlement to VA disability benefits.  There is no suggestion that any records pertinent to this case remain outstanding and/or available.

The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  Furthermore, neither the previously denied service connection claims nor the Veteran's newer service connection claims addressed on the merits at this time involve any contention or suggestion that any claimed disability manifested during any period of military service.  As the Veteran's claims are expressly based upon a cited tactical herbicide exposure said to have taken place at a time that cannot legally be considered active duty U.S. military service (even accepting the Veteran's account of facts regarding presence in Vietnam in 1968 during Merchant Marine service), there is no medical question to address with a medical opinion in this case.

VA and private medical records have been obtained and associated with the evidentiary record.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  See also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Under 38 C.F.R. § 3.7, active service for individuals in the American Merchant Marines includes only oceangoing service during periods of armed conflict from December 7, 1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(14), (15).  Specifically, United States Merchant Seamen who served on blockade ships in support of Operation Mulberry during World War II and American Merchant Marines who were in Oceangoing Service during the period of armed conflict from December 7, 1941 through August 15, 1945 are considered to have had active service.

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection for certain chronic diseases, like diabetes or heart disease, is warranted if the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

All of the service connection claims on appeal (including the petitions to reopen) are presented upon a common foundation theory of entitlement: the Veteran asserts that he was exposed to tactical herbicide agents in Vietnam during his service in the U.S. Merchant Marine and he contends that such exposure has led, directly or indirectly, to the later onset of each disability for which service connection is claimed.  The Veteran does not allege that any of the disabilities on appeal manifested during any manner of military service or otherwise manifested until many years following his service.  The Veteran does not allege that any of the claimed disabilities have any other etiological link to any manner of military service.

The essential controversy in this case features the Veteran's contention that his service in the U.S. Merchant Marine should be viewed by VA as active duty military service for the purposes of establishing entitlement to service connection on the basis of exposure to tactical herbicides during such service.

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type II diabetes mellitus; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

Failure to establish presumptive service connection based on herbicide exposure does not preclude the appellant, however, from establishing direct service connection.  In Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam and elsewhere, but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303.  The Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

The Board notes that it has reviewed all of the evidence of record (including in Virtual VA and the Veterans Benefits Management System (VBMS)), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to each claim.

Petition to Reopen Prior Final Denials

Claims by the appellant for entitlement to service connection for diabetes mellitus, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, and a heart disease (claimed as due to diabetes mellitus) were denied by the RO in a January 2004; the Veteran was notified of the decision in the same month.  The appellant did not file a notice of disagreement or submit new and material evidence within one year following notification of the decision, and the January 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

A petition by the appellant to reopen the claim for entitlement to service connection for diabetes mellitus was denied by the RO in August 2005; the Veteran was notified of the decision in the same month.  The appellant did not file a notice of disagreement or submit new and material evidence within one year following notification of the decision, and the August 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

However, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

A claimant may submit an application or claim to reopen a disallowed claim, when VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2011).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

The record indicates that, in its January 2004 rating decision, the RO denied the pertinent service connection claims on the basis that the Veteran's sole theory of entitlement was that he was exposed to tactical herbicides in Vietnam during his service in the U.S. Merchant Marine in 1968 and that such service was not recognized as active duty for VA benefits purposes.  The January 2004 RO rating decision cited that "[s]ervice in the Merchant Marine does not qualify as active duty unless it was in support of Operation Mulberry, or if you were in the American Merchant Marine in Oceangoing Service during ... December 7, 1941 to August 15, 1945."  The decision found that neither provision applies, and that the Veteran's "period of active duty in 1956 to 1957 was prior to the conflict in Vietnam."  The decision cited that "[n]o evidence of exposure to herbicides has been submitted by you."  The decision also cited that "[t]here is no evidence of record showing a diagnosis of diabetes mellitus during [active service] or within one year of your discharge from active duty," and that there "is no evidence of peripheral neuropathy [or] a chronic cardiac disability ... during that time period."

The record indicates that, in its August 2005 rating decision, the RO denied the petition to reopen the claim of entitlement to service connection for diabetes mellitus essentially on the basis that no new evidence was received that was material to the issue with regard to any basis of the prior denial.  The August 2005 RO rating decision found that the only new evidence submitted was duplicative and cumulative of evidence already considered in the prior final denial.

The August 2005 RO rating decision is the last final denial of the diabetes mellitus claim on any basis.  Nevertheless, as the August 2005 rating decision's basis for denial rests essentially upon finding that there was no new and material evidence to change the key findings in the basis for the January 2004 denial, the Board's discussion of this matter must include a number of references to the July 2004 rating decision's discussion of the original final denial.

With regard to the heart disease and peripheral neuropathy issues, the January 2004 RO rating decision is the last final denial on any basis.

In October 2011, the Veteran submitted a written statement accepted by the RO as a request to reopen his claims of entitlement to service connection for diabetes mellitus, heart disease / coronary artery disease, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity.  (The Board observes that the October 2011 statement does not appear to have expressly referenced the diabetes issue, but the May 2013 RO rating decision reflects that the RO interpreted the statement as including a petition to reopen the diabetes issue and this appeal has proceeded accordingly.)

The Veteran specifically contends that each of the disabilities for which he currently seeks service connection are the result of exposure to tactical herbicide agents that he alleges took place in 1968 when he arrived in Vietnam during service with the U.S. Merchant Marine.  He does not otherwise contend that any of these disabilities had onset during or are due to his period of active duty service in the 1950s.  He also does not contend that diabetes or heart disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  

Of record at the time of the January 2004 rating decision were several items of evidence pertinent to explaining and supporting the Veteran's claims and identifying his service details.  The Veteran's DD Form 214 showed active service from July 1956 to October 1957.  The March 2003 claim from the Veteran explained that he was on-shore in Vietnam during service in the Merchant Marine "under the auspices of the United States Coast Guard," and that "I am claiming that I was performing active military and naval duty under the auspices of the US Coast Guard."  In March 2003 the Veteran also submitted documentation of his details of Merchant Marine service with a certificate of his Merchant Marine discharge.

Private and VA medical records (added to the record in April 2003) showed that the Veteran was medically treated for the claimed disabilities in the proximate years leading up to the claim; an October 2003 VA medical record includes a medical assessment that refers to Agent Orange in identifying the Veteran's disability assessments.  In June 2003, the Veteran submitted copies of pages from a log book of the U.S. Merchant Marine vessel S.S. Britain Victory to support his account of its docking in Vietnam during his time onboard during the Vietnam War.  A June 2003 notification from the NPRC notified VA that the Veteran's set of service records was unavailable and presumably destroyed in a fire at the records facility.  A June 2003 third-party statement on the Veteran's behalf asserts that the Veteran served aboard the S.S. Britain Victory, a Merchant Marine vessel that was contracted by the U.S. government to deliver ammunition to South Vietnam, that the ship unloaded ammunition on October 4th and 5th of 1968, and that the Veteran states that he was on land in Vietnam for at least 24 hours.

Additionally of record at the time of the August 2005 rating decision was a March 2005 letter on behalf of the Veteran citing his alleged Agent Orange exposure during Merchant Marine service.  The letter asserts that the Veteran "was determined to have diabetes in 1988 related to Agent Orange as medically confirmed by the Veteran Administration," and argues that "I believe we should compensate any merchant marine or individual that has been contracted by the government and involved in any hostile combat zone and is either injured or contracts a disease that can be related to any combat situation."

As the Veteran's claims are based upon establishing that he was on active duty service at the time he reports that he was in Vietnam during the Vietnam War, the theory of entitlement to service connection can only be established with evidence that the Veteran was on active duty service at the time he alleges he was in Vietnam.  The Veteran does not contend that he was exposed to tactical herbicide agents during his active duty in the 1950s and he does not allege any in-service onset of any claimed disability nor any other etiological link between the claimed disabilities and military service.  He also does not contend that diabetes or heart disease manifested to a compensable degree within one year from his separation from active duty in October 1957. The Veteran's claim depends upon his efforts to persuade VA to recognize his reported presence in Vietnam in 1968 with the U.S. Merchant Marine as active duty U.S. military service for the purposes of eligibility for VA benefits.  

Under 38 C.F.R. § 3.7, active service for individuals in the American Merchant Marines includes only oceangoing service during periods of armed conflict from December 7, 1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(14), (15).  Specifically, United States Merchant Seamen who served on blockade ships in support of Operation Mulberry during World War II and American Merchant Marines who were in Oceangoing Service during the period of armed conflict from December 7, 1941 through August 15, 1945 are considered to have had active service.

In this case, the Veteran has certified active military service with the U.S. Army from July 1956 to October 1957.  He has indicated that he subsequently served with the Merchant Marine onboard the S.S. Britain Victory, including during an October 1968 mission arriving in Vietnam.  Regardless of any extent to which the evidence indicates that the Veteran sailed to the waters of the Republic of Vietnam and/or spent time on land in Vietnam during that time, such Merchant Marine service simply does not constitute active military service.  38 C.F.R. § 3.7(x)(14),(15).

Based on the above evidence, the RO determined that service connection was not warranted because the Veteran was not on active duty service for the purposes of VA benefits at the time he reports that he was in Vietnam; the circumstances of the Veteran's Merchant Marine service were found to not qualify as active military service for the purposes of VA disability benefits.  Accordingly, in order to present new and material evidence, the appellant must present evidence that newly indicates either the (a) he was actually on active duty service in Vietnam through some basis other than his theory that his Merchant Marine service ought to be recognized as active service for VA benefit purposes, or (b) that some or all of his claimed disabilities are otherwise etiologically linked to some event, onset, or exposure during a period of recognized active duty military service, or (c) with respect to his diabetes mellitus and heart disease claims only, that these disabilities manifested to a compensable degree within one year of his separation from service in October 1957.

The evidence associated with the claims folder subsequent to the January 2004 and August 2005 rating decisions includes duplicate copies of evidence previously of record in addition to other medical records (VA and private) that do not pertain to showing any in-service event pertinent to the claimed disabilities or any manifestation of diabetes or heart disease within the first post-service year.  The medical records document ongoing recent treatment without any new suggestion of pertinent in-service onset and without any new evidence that diabetes or heart disease manifested within the first post-service year.  Additionally, statements from the Veteran re-asserting that he is entitled to service connection for the claimed disabilities on the basis of his Merchant Marine service in Vietnam have been added to the claims-file since the January 2004 and August 2005 rating decisions.

A March 2012 letter by the Veteran (originally addressed to the President of the United States) explains his contention that "while working as a Merchant Marine delivering critical supplies to Vietnam in 1668 [sic - 1968], I was exposed to Agent Orange.  My diagnoses for Agent Orange Illness occurred in 2003."  Further, he argues: "During WWII, Congress authorized benefits for Merchant Seaman.  The benefits for that period of war have ended, however, this law should have been reconsidered for those who served and became ill due to no fault of their own while serving their country during a time of war."

A September 2012 statement from the Veteran reports: "I was never treated in service for these conditions.  All these conditions are presumptive and are related to my US Army/Merchant Marine service."

A November 2012 statement from the Veteran reports that he was "diagnosed with coronary artery disease in 2003...."

In May 2013, the Veteran submitted a statement indicating that an October 2003 VA medical record reflects the "earliest symptoms of my claimed conditions."  VA medical records from around this time include a list of some pertinent conditions indicating some were first noted in 2002.

In the June 2013 notice of disagreement, the Veteran asserted that he was in port in Vietnam in October 1968 and was exposed to Agent Orange during his service "aboard the S.S. Britain Victory."  The Veteran described this service as "in the U.S. Coast Guard."  This reference is consistent with and clearly a further repetition of his contention that his service aboard the S.S. Britain Victory with the Merchant Marine should be considered active duty U.S. military service.

The Board is unable to find that any new items of evidence received since January 2004 (or August 2005, with regard to the diabetes issue in particular) are new and material.  The material evidence is duplicative of evidence already of record, and the new evidence is not materially pertinent to the bases of the prior final denials.  The new evidence simply shows relatively recent treatment for the claimed disabilities; the recent existence and treatment of the claimed disabilities was known at the times of the prior final decisions and not a point in controversy as a basis for denial of service connection.

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the appellant's claims of entitlement to service connection for the claimed disabilities.  The new evidence does not materially show that the Veteran's claimed disabilities were incurred or aggravated during a period of recognized active duty service, nor does the new evidence otherwise indicate that further pertinent periods qualify to be recognized as active duty service for VA disability benefit purposes.  Rather, the Veteran's new submissions are focused upon the objective of persuading VA that the prior determination was inequitable and that the Veteran's Merchant Marine service in 1968 should legally qualify as active duty military service for VA benefit purposes on the basis of the same information the Veteran relied upon during the prior final adjudications.  The Veteran's service connection claims essentially must be denied as a matter of law even if VA accepts all of the proffered factual details of the Veteran's described Merchant Marine service in Vietnam in 1968; the submissions since the prior final denials only serve to reiterate the same factual details and to seek reconsideration of the applicable law and regulations.  The Veteran's petitions to reopen these issues are essentially arguments to revise the legal status of his Merchant Marine service and neither attempt nor tend to establish any previously unestablished factual elements necessary for service connection.  For these reasons, the Board concludes that the appellant has not presented new and material evidence to reopen his claims.  Accordingly, the appeal is denied to the extent of these petitions to reopen the diabetes, heart disease, and lower extremity peripheral neuropathy claims.  See 38 U.S.C.A. § 5108.

New and material evidence has not been received, and the diabetes, heart disease, and bilateral lower extremity peripheral neuropathy claims may not be reopened.

New Service Connection Claims

The Veteran contends that he was exposed to Agent Orange during active duty service, and that the claimed disabilities are each the result of such exposure.  The Board recognizes that the Veteran's contentions imply that some of the claimed disabilities (such as diabetes mellitus and perhaps heart disease) are directly the result of tactical herbicide exposure, and that some are secondary to disabilities alleged to directly result from such exposure.  Just above, the Board has considered the Veteran's petition to reopen the previously denied claims for service connection for diabetes, heart disease, and lower extremity peripheral neuropathy.  The Veteran now additionally raises new claims of entitlement to service connection for bilateral upper extremity peripheral neuropathy, bilateral cataracts, erectile dysfunction, hypertension, and cerebral vascular accidents.  These claims arise from the same theory of entitlement as the prior claims: (a) that the Veteran was exposed to tactical herbicides in Vietnam when he was serving in the U.S. Merchant Marine in 1968, and (b) that this service in the U.S. Merchant Marine should be considered active duty service eligible for VA disability benefits.

In various statements, including as discussed above, the Veteran reported that he was exposed to Agent Orange during service in the U.S. Merchant Marine.  He has reported being in Vietnam during Merchant Marine service in October 1968 and that his mission was to provide supplies/ammunition to U.S. servicemen.  He stated that he believes that his claimed disabilities on appeal are due to exposure to Agent Orange in Vietnam while serving in the Merchant Marine; he also believes that, since his service with the Merchant Marine in Vietnam was in support of military operations, that any related illnesses should be compensated as service-connected by VA.

Although ischemic heart disease is among the diseases or disorders eligible for presumptive service connection based on exposure to Agent Orange, the evidence does not demonstrate that the Veteran had active duty service in Vietnam during the Vietnam era.

In addition, although hypertension is among the chronic diseases subject to presumptive service connection under the provisions of 38 C.F.R. § 3.307(a), there is no competent evidence of record to show that the Veteran's hypertension had manifested to a compensable degree within the one-year presumptive post-service period.

The Veteran's recognized period of active duty service is from July 1956 to October 1957.  As discussed above, the Veteran's complete set of service records from this service is not available.  However, the Veteran's own contentions do not allege that he had any complaints or treatment for any of the claimed disabilities during active duty service.  Additionally, the Veteran's own contentions do not allege that he served in or around Vietnam during the recognized period of active duty service; the Board further notes that the period of recognized active duty service took place prior to the period for which presumptions of exposure on the basis of certain service in Vietnam may apply.  The Veteran's own contentions do not allege that he was exposed to Agent Orange / tactical herbicide agents during the recognized period of active duty service from July 1956 to October 1957.  No evidence of record otherwise suggests any above-discussed hypothetical pertinent exposure or manifestations during the recognized period of active duty service from July 1956 to October 1957; the Veteran does not contend otherwise.

In support of his claim, the Veteran submitted documentation with which he intends to show that, during service with the Merchant Marine, he served onboard the S.S. Britain Victory for a period including an October 1968 arrival and shore time in Vietnam.  The Veteran's submissions have included some documentation of his Merchant Marine service and a copy of a logbook from the S.S. Britain Victory.  The Board accepts, for the purposes of this decision only, that the Veteran was present in Vietnam at the time he alleges in the capacity with the Merchant Marine that he alleged; this is not the essential controversy in this case.  The Board also accepts, for the purposes of this decision only, that the recent medical evidence reasonably shows the current presence of the claimed chronic disabilities; the current existence of the disabilities is also not the essential controversy in this case.

The essential controversy in this case is, accepting the facts proffered by the Veteran with regard to his presence in Vietnam during Merchant Marine service in 1968, whether any exposures, events, or other details of such Merchant Marine service in Vietnam can be legally recognized as active military service to establish VA service-connected disability benefits.  The question of whether the pertinent alleged Merchant Marine service is legally recognized as active U.S. military service is the threshold question upon which the Board's decision in this case depends.

Under 38 C.F.R. § 3.7, active service for individuals in the American Merchant Marines includes only oceangoing service during periods of armed conflict from December 7, 1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(14), (15).  Specifically, United States Merchant Seamen who served on blockade ships in support of Operation Mulberry during World War II and American Merchant Marines who were in Oceangoing Service during the period of armed conflict from December 7, 1941 through August 15, 1945 are considered to have had active service.

In this case, the Veteran has certified active military service with the U.S. Army from July 1956 to October 1957.  He has indicated that he subsequently served with the Merchant Marine onboard the S.S. Britain Victory, including during an October 1968 mission arriving in Vietnam.  Regardless of any extent to which the evidence indicates that the Veteran sailed to the waters of the Republic of Vietnam and/or spent time on land in Vietnam during that time, such Merchant Marine service simply does not constitute active military service.  38 C.F.R. § 3.7(x)(14),(15).

Generally, VA is prohibited from finding on any basis other than an accurate and authentic service department document or service department verification that a particular individual served in the U.S. Armed Forces.  See Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir.1997) (concluding that in matters requiring service department certification "VA has long treated the service department's decision on such matters as conclusive and binding on . . . VA"); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.").  There is no service department documentation of any active military service beyond the Veteran's single period of active service in the Army.  Although the Veteran has indicated that he served on a ship that docked in Vietnam in 1968 and that his duties brought him to shore, the Veteran did not have active U.S. military duty service in 1968.  All of the Veteran's statements of record reflect his allegations that he was exposed to Agent Orange in Vietnam during service in the Merchant Marine.  The Veteran's post-service Merchant Marine voyage to Vietnam does not constitute active military service.  Therefore, the Board concludes that the Veteran's active military service consists solely of his certified active Army service from July 1956 to October 1957, and any post-service exposure to Agent Orange during service with the Merchant Marine did not occur during active military service.  Accordingly, the evidence does not show that the Veteran had active duty service in Vietnam during the Vietnam era, and he is not presumed to have been exposed to Agent Orange during his active duty service.  Thus, service connection is not warranted for any disability on appeal on a presumptive basis.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  Unfortunately, none of the remaining evidence of record discusses the etiology of the Veteran's disabilities on appeal, and there is no competent medical evidence of record to suggest that any claimed disability on appeal is directly related to service.  In this regard, there is nothing in the evidence nor in the Veteran's own contentions that would indicate that any of the claimed disabilities began during his recognized active duty service, and there is no evidence linking the Veteran's claimed disabilities directly to service.

The Board must rely on competent medical evidence in making its determination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  In the present case, the first medical evidence of record of any disability on appeal is several decades following the 1957 separation from recognized active service; the Veteran's own contentions generally indicate that his claimed disabilities came to light in the early 2000s or perhaps the 1990s.  The Veteran does not allege that hypertension manifested within the one-year presumptive post-service period.  He also does not allege in-service onset of any disability on appeal for service connection, nor does he claim any pertinent disability onset proximately following service nor any pertinent continuity of symptomatology from the time of service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).

There is no evidence of record, lay or medical, linking the Veteran's disabilities on appeal directly to service.  Thus, the evidence does not show that any of these claimed disabilities are directly related to service.

Although the Veteran may have been exposed to Agent Orange during his service with the Merchant Marine, such service does not qualify as active military service.  As there is no evidence showing that the Veteran was exposed to Agent Orange during his active military service, service connection for the claimed disabilities cannot be awarded on the sought presumptive basis.  Moreover, as there is no evidence of record suggesting that the Veteran's claimed disabilities are directly related to his active military service, the preponderance of the evidence is against service connection on a direct basis for any of them.  Finally, as there is no evidence of record suggesting that the Veteran's hypertension manifested within the first post-service year, the preponderance of the evidence is against service connection on a presumptive basis for that disability based on the chronic disease presumption of 38 C.F.R. § 3.309(a).

The appellant's arguments and the law have been considered in the most favorable light possible, but for the reasons described above, the sought recognition of the Veteran's Merchant Marine service as active duty military service of VA compensation purposes is precluded by law.  The Board understands the Veteran's argument that the law ought to recognize Merchant Marine service in Vietnam in support of the U.S. military during the war as active duty military service, and the Board sympathizes with the Veteran with regard to his illnesses which he believes to be attributable to such service.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

The Board finds that the law and the evidence do not support any basis for granting the claims of entitlement to service connection in this case.  The preponderance of the evidence is against finding any etiological link to recognized service for any claimed disability on appeal.  To the extent that the Veteran's contentions suggest that some of his claimed disabilities are secondary to diabetes mellitus, this secondary theory of service connection must be denied as a matter of law as service connection is not in effect for diabetes mellitus.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted.



ORDER

New and material evidence has not been received to reopen the claims of entitlement to service connection for diabetes mellitus, heart disease / coronary artery disease, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity.  To these extents, the appeal is denied.

Service connection for bilateral cataracts is denied.

Service connection for erectile dysfunction is denied.

Service connection for hypertension is denied.

Service connection for cerebral vascular accidents is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.


REMAND

With regard to the Veteran's claim of entitlement to a compensable rating for bilateral hearing loss, the Board finds that additional development is reasonably warranted in this case to ensure a fully informed appellate review adequately addressing the Veteran's contentions.  In brief, the Board observes that the most recent pertinent evidence of record includes audiometric findings with disparities such that appellate review would benefit from expert interpretation of the available set of evidence as well as an updated evaluation of the current severity of the Veteran's bilateral hearing loss disability.

The Veteran contends that he is entitled to a compensable rating for bilateral hearing loss.  Such disability has been rated as noncompensably disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables in 38 C.F.R. § 4.85.  Puretone threshold averages and speech discrimination scores are compared to Tables VI to derive the respective Levels of hearing acuity.  (Table VIA may be used in certain exceptional situations not applicable in this case at this time.)  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.

The issue on appeal seeking an increased rating for bilateral hearing loss arises from an October 2011 claim.  VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, VA must review the evidence of record from October 2010 (a year prior to the October 2011 claim leading to this appeal), to determine if there was an ascertainable increase in the Veteran's hearing loss.

To inform the context and the history of the Veteran's bilateral hearing loss, the Board has noted that the most recent audiometric data of record preceding the period on appeal is presented in an authorized July 2008 VA examination report; in brief, this audiometric data yields the noncompensable rating that was in effect prior to the period currently on appeal.  The data numerically shows average puretone thresholds of 51 decibels in the right ear and 44 decibels in the left ear.  The data also shows speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.

The only audiometric data of record from the period currently on appeal is presented in a June 2012 private audiology report and a September 2012 VA examination report presenting disparate data.

A set of private outpatient records (with a VBMS receipt date of September 11, 2012) includes a private June 2012 audiology report from "Valley Audiology" that is presented in graphical format.  The Court explored the Board's ability to interpret such findings in Ponder v. Shinseki, 2010 WL 4241571 (Oct. 28, 2010).  In Ponder, the Court found error in the Board's assertion that it could not interpret graphical audiometric findings.  Specifically, the Court noted that:

The Board cited to Kelly v. Brown, 7 Vet. App. 471 (1995) for the proposition that "the Board may not interpret graphical representations of audiometric data."  R. at 11.  This, however, is a misstatement of Kelly.  There, the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  Kelly, 7 Vet. App. at 474.  The Board, however, is empowered to make factual findings in the first instance.  

See Ponder, supra, at *2.  The Board observes that Ponder is a single judge memorandum decision and thus has no precedential weight.  However, the decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).   Accordingly, based on the reasoning of Ponder, the Board has proceeded with an effort to make a reasonable interpretation of the lay-readable audiometric results dated in the private June 2012 report.

The report of the private audiological evaluation performed in June 2012 is attached to a report titled "Veteran's Administration Diagnostic Audiological Evaluation."  If the Board presumes the test was administered consistent with VA standards, for the purposes of this preliminary remand discussion only, the apparent test results appear to potentially support assignment of a compensable rating.  The report appears to graphically show that pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
X
45
60
65
65
LEFT
X
40
50
65
60

The average puretone thresholds appear to have been 59 decibels in the right ear and 54 decibels in the left ear.  Speech recognition testing is noted to have been performed using the Maryland CNC test required for VA rating purposes.  Speech audiometry testing results appear to show speech recognition ability of 72 percent in the right ear and 84 percent in the left ear.  Applying the corresponding numeric designations to the appropriate tables suggests support for assignment of a compensable rating under Code 6100.

However, the Board is not certain of its lay interpretation of the June 2012 report's specialized graphical representation of various data nor of the significance of the fact that the June 2012 results are inconsistent with prior and subsequent VA data.

The June 2012 results are significantly disparate from those shown in both the prior authorized July 2008 VA audiology report and the proximately subsequent September 2012 VA audiology report.  The authorized September 2012 VA audiology examination report numerically shows average puretone thresholds were 54 decibels in the right ear and 51 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  Applying the corresponding numeric designations to the appropriate tables suggests support for assignment of a noncompensable rating under Code 6100.

Significantly, the Board's preliminary review of the limited evidence suggests that the Veteran's hearing acuity measured through pertinent puretone thresholds deteriorated between July 2008 and June 2012 and then somewhat recovered by September 2012.  The Veteran's speech discrimination scores appear to have significantly deteriorated between July 2008 and June 2012, and then are suggested to have recovered by September 2012 to high levels in excess even of those shown in July 2008.

The Board notes that the Veteran's June 2013 notice of disagreement asserted that he did not believe that the September 2012 VA audiometry results were accurate and expressed particular concern that the high speech discrimination/recognition scores did not appear to reasonably correspond with his difficulties understanding speech.  The Veteran explained "I do not believe that my speech discrimination is 96 percent for each ear as I have an incredibly difficult time hearing and understanding when other people speak to me."  The Veteran is competent to remark, as he has, that he experiences difficulty understanding speech.  The Board's attention is drawn to the fact that the September 2012 speech discrimination scores are higher than those in the June 2012 private report and also higher than those shown in the prior VA examination report.

The Board also notes with interest that the disparate June 2012 private report includes a mention of a recent history of a problem with fluid behind the eardrum; this further suggests medical complexity in the effort to interpret the severity (and likelihood of episodic waxing and waning) of the Veteran's service-connected chronic bilateral hearing loss pathology.  Additionally, VA medical records (available for review in Virtual VA and not in VBMS) document an October 2012 audiology consultation concerning hearing aid fitting and orientation as well as a January 2013 audiology consultation following up on the hearing aid's use.

In light of the Veteran's express contentions following the most recent audiometric data that the September 2012 speech discrimination testing results did not accurately reflect his actual hearing acuity, and in light of the fact that that September 2012 speech discrimination testing results exceed the Veteran's prior speech discrimination testing results (including in prior VA testing), the Board finds that a new VA examination is warranted to ensure accurate and fully informed appellate review consistent with the Veteran's concerns.  A new VA examination will not only provide further and updated audiometric data, but will also have the opportunity to provide a competent audiology expert's interpretation of the June 2012 private audiometric report and its significance in the context of the other evidence of record; such clarification of the record will assist the Board in determining the most appropriate rating or ratings for assignment, including for any appropriate staged ratings.

Finally, the Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The September 2012 VA examination report essentially indicated (with a single marking of a box) that there were no functional effects of hearing loss and declined to further note any description of the Veteran's account of the impact of his hearing loss upon his life and activities.  In light of the Veteran's subsequent contentions that the September 2012 VA examination report did not accurately reflect his hearing loss difficulties, and his assertion that the hearing loss interferes with his life, appellate review of this matter may further benefit from the new VA examination report presenting a more up to date and full description of the functional effects of the hearing disability in accordance with the holding in Martinak.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of the complete up-to-date clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for hearing loss.

2.  Thereafter, the AOJ should arrange for the Veteran to be afforded a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss disability.  In addition to reporting audiometry results, the examiner is asked to respond to the following:

a)  The examiner should elicit from the Veteran information regarding the effect his hearing loss has on his daily living activities, and also comment on the expected impact the degree of hearing loss found would have on occupational functioning (i.e., provide an opinion as to whether the Veteran's complaints of functional impairment are consistent with the level of hearing loss found).

b)  The VA examiner is asked to interpret the graphical depiction of audiometric data presented in the June 2012 private report and indicate the shown numeric puretone thresholds for the right and left ears consistent with VA standards for rating purposes (if possible).

c)  The VA examiner is asked to state whether the nature of the Veteran's service-connected hearing loss is such that it may reasonably be expected to undergo periods of variable deterioration followed by improvement of hearing acuity or, alternatively, whether the deterioration and improvement of hearing acuity suggested by the audiometric data of record is inconsistent with the nature of the Veteran's type of chronic hearing loss.

d)  In connection with the above inquiries, the VA examiner is also asked to provide comment upon the prior audiometric data of record (the July 2008 VA examination report, the June 2012 private report, and the September 2012 VA examination report).  Specifically, the examiner is asked to opine as to whether the apparently disparate results amongst these sets of audiometric data most likely represent actual periods of deterioration and improvement in hearing acuity or, rather, is explained by other factors.  In answering this question, the VA examiner is asked to comment upon the likely validity of each audiometric report, explaining any reasons why some results may be considered more or less reflective of the Veteran's hearing acuity for VA rating purposes than others.  The VA examiner is also asked to discuss the significance, if any, of the problem with fluid behind the eardrum referenced in the June 2012 private report in explaining the disparities in the audiometric data and the severity of the service-connected hearing loss.

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review record, ensure that all of the development sought is completed, and readjudicate the remaining claims. If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond. The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


